Bloodworth, J.
Bill Bryant was charged with assault and. battery on Georgia Ann Bryant. On the trial of the case it developed that Georgia Ann Bryant, upon whom the assault was made, was his wife. After evidence of other witnesses was introduced, which made out a case against the accused, he offered his wife as a witness in his behalf, but the court ruled that she was incompetent to testify. The defendant made a statement in which he denied his guilt. The jury returned a. verdict against him. A motion for a new trial was overruled, and he excepted.
The court properly ruled that the wife was an incompetent witness. Penal Code (1910), § 1037 (par. 4). The rejection of the evidence set forth in special ground 1 of the motion for a new trial was not error.
The evidence supports the verdict.

Judgment affirmed. Broyles, O. J., and Luhe, J., concur.